     Case 2:19-cv-02437-TLN-CKD Document 34 Filed 04/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                                      UNITED STATES DISTRICT COURT
 9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
      DURRELL ANTHONY PUCKETT,                        No. 2:19-cv-2437 TLN CKD P
12
                         Plaintiff,
13
              v.                                      ORDER AND
14
      H. LIN, et al.,                                 FINIDNGS AND RECOMMENDATIONS
15
                         Defendants.
16
17          Plaintiff, a state prisoner, is proceeding pro se with a civil rights action pursuant to 42
18   U.S.C. § 1983. On February 2, 2021, the court ordered plaintiff to provide additional information
19   for service of process on defendant Henderson. Plaintiff was warned that failure to do so would
20   result in a recommendation that defendant Henderson be dismissed. Plaintiff has not provided the
21   court with the required information and time has expired for doing so. Accordingly, the court
22   will recommend that defendant Henderson be dismissed.
23          Documents received by the court from plaintiff indicate plaintiff may wish to amend his
24   second amended complaint to substitute the name “Emerson” for “Henderson.” This being the
25   case, the court will grant plaintiff 30 days within which to file a third amended complaint. If
26   plaintiff does not submit a third amended complaint within 30 days, this action will proceed on
27   plaintiff’s second amended complaint.
28
                                                        1
     Case 2:19-cv-02437-TLN-CKD Document 34 Filed 04/15/21 Page 2 of 2


 1             Accordingly, IT IS HEREBY ORDERED that plaintiff’s is granted 30 days within which
 2   to file a third amended complaint. If plaintiff does not file a third amended complaint within
 3   thirty days this action will proceed on plaintiff’s second amend complaint.
 4             IT IS HEREBY RECOMMENDED that defendant Henderson be dismissed from this
 5   action.
 6             These findings and recommendations are submitted to the United States District Judge
 7   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen after
 8   being served with these findings and recommendations, plaintiff may file written objections with
 9   the court. The document should be captioned “Objections to Magistrate Judge’s Findings and
10   Recommendations.” Plaintiff is advised that failure to file objections within the specified time
11   waives the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir.
12   1991).
13   Dated: April 15, 2021
                                                      _____________________________________
14
                                                      CAROLYN K. DELANEY
15                                                    UNITED STATES MAGISTRATE JUDGE

16
17
     1/bh
18   puck2437.frs


19

20

21

22

23

24

25

26

27

28
                                                       2
